360 F.2d 673
J. D. HOARD, Appellant,v.A. L. DUTTON, Acting Warden, Georgia State Prison, Appellee.
No. 23168.
United States Court of Appeals Fifth Circuit.
May 13, 1966.

Albert Sidney Johnson, Atlanta, Ga., for appellant.
Arthur K. Bolton, Atty. Gen., Carter A. Setliff, Asst. Atty. Gen., Atlanta, Ga., for appellee.
Before TUTTLE, Chief Judge, THORNBERRY, Circuit Judge, and LYNNE, District Judge.
PER CURIAM.


1
This is an appeal from denial of a writ of habeas corpus. Appellant, a Georgia state convict, is presently serving three, thirty-year concurrent sentences for three offenses of sodomy. Appellant asserts on appeal essentially the same contentions argued in the lower court: that he was denied effective assistance of counsel and that the sentences imposed constitute cruel and unusual punishment.


2
This court recently set forth standards for determining the question of adequacy of counsel. See Williams v. Beto, 354 F.2d 698 (5th Cir. 1965). A careful review of the record, particularly the testimony of the lawyer who represented appellant, and the principles enunciated in that case persuades us that the appellant was not denied effective assistance of counsel.


3
The sentences imposed in the instant case are within the statutory limitation. Appellate courts do not revise sentences within the limits set by statute, except in the most exceptional circumstances. See United States v. Martell, 335 F.2d 764 (4th Cir. 1964). Such circumstances clearly are not present here.


4
Affirmed.